SHIELDS, Presiding Judge,
concurring in result.
I concur with the majority opinion in so far as it concludes a trial court does not lose jurisdiction of a pending criminal cause if a judgment in the cause is withheld for more than one year. IC 16-18-6.1-15.1 (1988) does not impact upon, define, or limit the trial court's jurisdiction as that word is correctly used.
I vote to affirm the judgment of the trial court on the grounds a defendant who seeks dismissal of a cause in which judgment has been withheld pursuant to IC 16-13-6.1-15.1 because the trial court has not held a hearing within one year has the same duty to object to the trial court's omission as that imposed upon a defendant who seeks discharge for the trial court's failure to comply with Ind.Criminal Rule 4. Thus, Gilbert's motion to dismiss was properly denied by the trial court because Gilbert failed to object to the trial court's grant of the State's motion to continue the January 25, 1989 hearing set to review his progress and to the subsequently reset hearing dates.